Citation Nr: 0735316	
Decision Date: 11/09/07    Archive Date: 11/26/07	

DOCKET NO.  04-01 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty with the Navy from 
January 1974 to January 1976.  He subsequently had service 
with the Naval Reserve from January 1970 to December 1977.  
Thereafter, he had service with the Connecticut Air National 
Guard from December 1977 to January 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which found that the veteran 
had not submitted new and material evidence sufficient to 
reopen his previously denied claim for service connection for 
hypertension.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  In March 1988 and again in May 1991, the RO denied 
service connection for hypertension because there was no 
competent clinical evidence showing a diagnosis for 
hypertension at any time during or to a compensable degree 
within one year after the veteran was separated from active 
military service in January 1976.  

3.  Although a significant amount of documentary evidence and 
argument has been submitted since the time of those past 
prior final denials, none of this evidence establishes a 
valid diagnosis of hypertension for the veteran at any time 
during or to a compensable degree within one year after the 
veteran was separated from service.  




CONCLUSION OF LAW

The evidence received and submitted in support of the 
veteran's application to reopen a claim for service 
connection for hypertension is not new and material, and that 
claim is not reopened.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.6, 3.156, 3.303, 3.307, 3.309, 4.104, 
Diagnostic Code 7101 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in December 2002, 
prior to the issuance of the adverse rating decision now on 
appeal from February 2003.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  In accordance with Kent v. Nicholson, 
20 Vet. App. 1 (2006), this VCAA notice specifically 
identified the evidence which was missing in prior final 
denials, and which was essential to substantiating his claim; 
which was evidence of a diagnosis of hypertension in service 
or hypertension to a compensable degree within one year of 
discharge.  

The service medical records and certain VA and private 
treatment records were already on file.  During the lengthy 
pendency of this appeal a considerable volume of additional 
records were also collected including additional service 
medical and personnel records from the veteran's Reserve and 
Air National Guard service following active duty separation.  
Also collected were records documenting the veteran's 
inactive duty for training status, and points toward military 
retirement. Also collected were extensive records associated 
with the veteran's applications for Social Security 
disability.  The veteran submitted two statements from family 
or friends in 2004, and testified at a hearing before the 
undersigned in January 2007.  The documentation on files 
shows that the RO made numerous attempts to obtain all 
records identified by the veteran as relevant to his pending 
claim.  All-known available evidence has been collected for 
review.  In October 2006, the veteran submitted a statement 
indicating that he had no additional evidence to submit in 
his behalf.  After the case had been forwarded to the Board, 
but before appellate review commenced, the veteran forwarded 
a particular copy of a service personnel record directly to 
the Board with a waiver of initial regional office 
consideration.  However, this was a duplicate of a service 
personnel record which was already on file.  

It has been the veteran's central contention throughout the 
pendency of this appeal that he did receive a diagnosis of 
hypertension some six months after he was separated from 
active military service when traveling to Canada with a 
cousin in mid-1976.  In testimony before the undersigned in 
January 2007, the veteran made it clear that he had made 
numerous attempts to obtain records of this alleged treatment 
without success because of the length of time which had 
transpired prior to attempting collection.  He has not 
provided VA with a completed release so that VA might attempt 
to obtain such records.  All-known available relevant 
evidence has been collected for review and VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Nothing in the Veterans Claims Assistance Act shall be 
construed to require VA to reopen a claim that has been 
disallowed, except when new and material evidence is 
presented or secured, as described in § 5108 of this title.  
38 U.S.C.A. § 5103A(f).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for certain specified 
diseases, including hypertension, which is shown to have 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Active military service includes any period of active duty 
for training (ACDUTRA) during which an individual was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, or any period of inactive duty 
for training (INACDUTRA) during which an individual was 
disabled or died from injury (but not disease) incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(21)(24); 
38 C.F.R. § 3.6(a), (d).  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 
90 mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160 mm. or 
greater, with a diastolic blood pressure of less than 90 mm.  
To warrant a compensable evaluation for hypertension, 
diastolic pressure must predominate at 100 or more, or 
systolic pressure must predominate at 160 or more, or an 
individual with a history of diastolic pressure predominating 
at 100 or more must require continuous medication for 
control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

Analysis:  The veteran filed his initial claim for service 
connection for hypertension related to service in August 
1987, some 10 years after he was separated from active 
military service.  That claim was initially denied by the RO 
in March 1988 on the basis that the service medical records 
were entirely silent for any indication of hypertension or 
elevated blood pressure readings, and although there had been 
a Naval Reserve medical examination in September 1976, within 
one year of service separation, disclosing a single blood 
pressure reading of 152/82, there was no diagnosis of 
hypertension.  

The veteran subsequently attempted to reopen this claim and 
submitted private medical records from the 1980's in support.  
A February 1986 private medical record, created two years 
before the claim had initially been denied in March 1988 
included a historical statement by the veteran that "he was 
first told that he had high blood pressure in 7/79 when he 
was living in Connecticut."  This record indicated that the 
veteran was first started on antihypertensive medication 
after this time.  The veteran's first application to reopen 
this claim was denied in May 1991 in the absence of any new 
and material evidence to reopen.  The denials in March 1988 
and May 1991 were essentially based on an absence of a 
confirmed diagnosis of hypertension during or within one year 
after the veteran was separated from service.  The veteran 
was notified of these decisions and his appellate rights and 
he did not disagree or initiate an appeal and these decisions 
became final.  

The evidence submitted and received since the time of these 
prior final denials includes the veteran's first written 
statement that some time in the year following his separation 
from active military duty in January 1976, he and a relative 
took an automobile trip to Canada, during which time it 
became impossible for him to operate the motor vehicle 
because of failing eyesight.  He wrote that he had an eye 
examination and was told that he had high blood pressure 
which had adversely affected his eyes, and that he was put on 
medication for high blood pressure at this time, in 
approximately July 1976.  

In December 2004, two family members submitted statements 
stating that in July 1976, several months after he separated 
from service, the veteran went on a trip and experienced a 
"blackout."  He visited a doctor thereafter and was told that 
he had high blood pressure which affected his eyesight.  
Neither of the affiants of the statements indicate that they 
were present with the veteran on the occasion in question, 
either at the time he was driving and experienced a blackout, 
or at the time that he was seen for examination and received 
a diagnosis, and neither affiant indicated that he reviewed 
any independent medical records.  

Also received during the pendency of this application to 
reopen are service personnel records indicating that the 
veteran did not have any active duty for training (ACDUTRA) 
during his Reserve service with the Navy and his service with 
the Connecticut Air National Guard following active military 
service.  

Also received during the pendency of the application to 
reopen are original service medical records of the veteran's 
Reserve service with the Navy, including the physical 
examination completed in September 1976.  This examination 
did record a single blood pressure reading of 152/82, but 
notably the complete examination report itself also found 
that the veteran's heart was normal, and there was no 
diagnosis of hypertension at the time of this examination.  
Additionally, the report of medical history completed by the 
veteran himself at this time did not indicate in the 
affirmative to the question of whether the veteran had high 
or low blood pressure.  Accompanying this naval examination 
report was a brief statement of a private doctor (GH), dated 
the same day as his Navy examination in September 1976.  The 
doctor wrote that the veteran was under his care for 
treatment of allergic rhinitis and listed medication and 
antihistamines and treatment for that disease.  This private 
physician did not indicate that the veteran had been 
diagnosed with hypertension.  Also on file in these original 
Naval Reserve records is a report of a medical history 
completed by the veteran in October 1978, for an annual 
medical certificate.  At this time, the veteran certified 
that he had not experienced any significant illness or injury 
since his previous physical examination, and certified that 
he was not currently taking any medication.  He did not 
endorse that he had high or low blood pressure in this 
medical history.  These original Navy Reserve medical records 
also include an October 1979 record entry which states 
"recent developed hypertension period states this past July 
being treated."

Also added to the claims folder was a report of medical 
examination for the purpose of the veteran's enlistment with 
the Connecticut Air National Guard in November 1977.  At this 
time, a single blood pressure reading was reported at 130/70.  
There was no finding or diagnosis of hypertension, and the 
veteran's heart was found to be normal upon examination.  In 
the accompanying report of medical history completed by the 
veteran himself in November 1977, the veteran specifically 
reported that he did not have high or low blood pressure.  

Also submitted during the pendency of the veteran's 
application to reopen were a considerable volume of records 
associated with the veteran's applications for Social 
Security disability benefits.  These records contain no 
relevant information documenting onset of hypertension to a 
compensable degree in 1976.  That application for these 
benefits dated in August 2002 does include the veteran's 
claim that he sustained a number of diseases or disability 
"arising out of and in the course of employment" with 
private, nonmilitary employers, including hypertension.  

The veteran provided testimony before the undersigned in 
January 2007.  At this time he discussed his military 
service, and repeated his earlier written statement that some 
time in mid-1976, within one year of active military service 
separation, while on a driving trip to Canada, he went 
completely blind and ran off the highway.  When he returned 
to the US, with his cousin performing the driving, he sought 
medical evaluation, at which time he reported being diagnosed 
with hypertension as affecting his eyesight.  He reported 
first receiving medication at this time.  He reported 
diligently attempting to locate records of this treatment 
without success through multiple avenues.  He reported that 
the cousin who was driving with him on this trip to Canada 
had not submitted a statement corroborating his account.  He 
said he had lost contact with this cousin but would be able 
to get a statement from him.

The Board finds that the veteran has failed to submit any new 
and material evidence sufficient to reopen his claim.  As in 
the case of prior final denials in 1988 and 1991, there is a 
complete absence of any objective evidence documenting that 
the veteran had hypertension at any time during service or 
hypertension to a compensable degree within one year after he 
was separated from active military service.  This was the 
essential evidence missing at the time of the prior final 
denials, and no evidence submitted or received since the time 
of those final denials in any way shows or establishes that 
the veteran had hypertension to a compensable degree within 
one year after he was separated from service.  

Indeed, certain evidence submitted and received since those 
prior final denials is against the veteran's claim.  Although 
duplicative of evidence which was already on file and 
actually discussed in the initial 1988 rating decision, the 
fact that the veteran received a single blood pressure 
reading of 152/82 in September 1976, within one year of 
separation from active military service, does not establish 
either a valid diagnosis of hypertension, or establish that 
the veteran had hypertension to a compensable degree.  For VA 
purposes, a diagnosis of hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  Although that isolated high systolic reading in 
September 1976 was recorded, the remainder of the physical 
examination completed at that time is notably silent for any 
diagnosis or finding of hypertension, and in fact the heart 
was found to be normal.  In completing a medical report of 
history himself at that time, the veteran did not 
affirmatively indicate that he had high blood pressure.  A 
private medical statement submitted by a doctor in September 
1976 indicated that the veteran was being treated for 
allergic rhinitis, and there was no indication in that 
statement that the veteran had hypertension.  Additionally, 
the physical examination completed in November 1977 for 
enlistment in the Connecticut Air National Guard had a normal 
blood pressure reading of 130/70 and again found the 
veteran's heart to be normal, and the veteran specifically 
noted in the accompanying report of medical history at that 
time that he did not have high blood pressure.  The evidence 
submitted and received during the pendency of the application 
to reopen only includes an objective medical document noting 
a recent onset of hypertension in October 1979, well over 
three years after the veteran was separated from active 
military duty.

Additionally, the service personnel records obtained during 
the pendency of this appeal indicates that the veteran's 
Reserve Naval service and Air National Guard service 
following active military duty did not include any or any 
periods of active duty for training.  VA does not recognize 
the onset of disease such as hypertension for VA compensation 
purposes during periods of inactive duty for training.  

Finally, the Board places little evidentiary weight on the 
two lay statements submitted by the veteran's family members 
in December 2004.  Each of these statements purports to 
corroborate the veteran's report of having been diagnosed for 
hypertension in or around July 1976, within one year of 
service separation.  However, neither affiant reports that he 
observed the events reported, and it can only be assumed that 
these statements are recitations of facts provided them by 
the veteran himself.  

In Justus v. Principi, 3 Vet. App. 510 (1992), the US Court 
of Appeals for Veterans Claims (Court) held that for 
assessing whether evidence constitutes new and material 
evidence to reopen a claim, the credibility of that evidence 
is presumed, unless inherently incredible or beyond the 
competence of the declarant.  Accordingly, the Board presumes 
the credibility of the veteran and the two affiants of the 
lay statements submitted in December 2004.  The Board does 
conclude that, based upon the language of each statement, 
because there is no assertion by either affiant that they 
actually observed any of the incidents or details reported.  
They therefore lack competence to provide any firsthand 
evidentiary information.  The Board does not find the 
veteran's written statements and testimony to be new and 
material sufficient to reopen his claim for service 
connection for hypertension.  There remains an essential 
absence of any competent objective medical or other evidence 
demonstrating that the veteran had onset of hypertension 
during or to a compensable degree within one year after his 
separation from active military duty in January 1976.  





ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for hypertension, that claim 
is not reopened, and the appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


